Citation Nr: 1712113	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for essential hypertension, including as due to service-connected diabetes mellitus, type II, and arteriosclerotic cardiovascular disease.

2.  Entitlement to service connection for pulmonary hypertension, including as due to service-connected diabetes mellitus, type II, and arteriosclerotic cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1968 to June 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the RO in Chicago, Illinois, which, in pertinent part, denied service connection for hypertension.  The case was first before the Board in February 2012, where the Board, in pertinent part, remanded the issue of service connection for hypertension for a VA hypertension examination.  Upon the matter being returned to the Board, in November 2013, the Board again remanded the issue of service connection for hypertension for an addendum opinion.  Subsequently, in August 2016, the Board sought a Veterans Health Administration (VHA) opinion to clarify a few remaining questions, including whether the Veteran had essential and/or pulmonary hypertension.  The completed VHA opinion was received by VA in October 2016.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that the Veteran has received adequate VA hypertension examinations and opinions that, taken together, satisfy all previous Board remand directives.  As such, the Board finds the issues on appeal ripe for adjudication.  

The Veteran testified from Chicago, Illinois, at a November 2011 Board videoconference hearing before a Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The undersigned VLJ is not the VLJ who presided over the November 2011 hearing.  In a letter dated March 2014, the Veteran was advised of the right to have another hearing before a new VLJ, as the previous VLJ was no longer with the Board.  The Veteran was informed that if no request for a new hearing was received within 30 days from the date of the letter, the Board would assume that the Veteran did not want another hearing and proceed with the appeal.  To date, the Veteran has not requested a new Board hearing.   

The evidence reflects that the Veteran not only has a diagnosis of essential hypertension, the type of hypertension associated with high blood pressure, but also a diagnosis of pulmonary hypertension.  As such, in order to encompass all claimed symptoms of disability, the Board has both broadened and bifurcated the issue of service connection for hypertension to service connection for essential hypertension and service connection for pulmonary hypertension.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with both essential and pulmonary hypertension.

2.  The currently diagnosed essential hypertension was worsened in severity by the service-connected diabetes mellitus, type II.

3.  There was no pulmonary and/or cardiovascular injury or disease during service, and symptoms or impairment of pulmonary hypertension did not begin during active service and were not chronic in service.

4.  Pulmonary hypertension did not manifest to a compensable degree within one year of active service.

5.  Symptoms or impairment of pulmonary hypertension were not continuous since service.

6.  The currently diagnosed pulmonary hypertension was not caused or worsened in severity by the service-connected diabetes mellitus, type II, and/or arteriosclerotic cardiovascular disease.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for essential hypertension, as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2016).

2.  Pulmonary hypertension was not incurred in active service and may not be presumed to have been incurred in active service, including as secondary to service-connected diabetes mellitus, type II, or arteriosclerotic cardiovascular disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims' (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for essential hypertension, no further discussion of VA's duties to notify and to assist is necessary concerning that issue.

In October 2006, VA issued a VCAA notice letter that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2007 rating decision from which this appeal arises.  Further, the hypertension issue was readjudicated in a November 2009 Statement of the Case (SOC), and June 2012 and March 2014 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA hypertension examinations and opinions in November 2008, February 2012, and December 2013.  Further, VA obtained a VHA opinion in October 2016.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination and opinion reports reflect that, when taken together, the VA examiners reviewed the record, conducted any necessary testing, and answered all relevant questions.

All relevant documentation has been secured or adequately attempted to be secured, including VA and private treatment (medical) records, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of service connection for pulmonary hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hypertension is a "chronic disease" (cardiovascular disease) under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Essential Hypertension

Throughout the course of this appeal, the Veteran has advanced that hypertension (without specifying essential or pulmonary hypertension) was caused or aggravated by the service-connected diabetes mellitus, type II, and/or arteriosclerotic cardiovascular disease.  Initially, the Board notes that multiple VA and private treatment records reflect that the Veteran is currently diagnosed with essential hypertension.

The record reflects that there is conflicting evidence concerning which disability manifested first, the service-connected diabetes mellitus, type II, or the currently diagnosed essential hypertension.  For example, in the November 2006 claim, the Veteran requested service connection for diabetes mellitus and a number of other disabilities that the Veteran advanced were secondary to the diabetes mellitus, to include hypertension.  The Veteran advanced that diabetes mellitus was first diagnosed in 1999, and that hypertension was diagnosed on or about 2000.  Further, at the November 2011 Board videoconference hearing, the Veteran testified that the hypertension was related to the service-connected diabetes mellitus, type II.  When asked, the Veteran denied having any hypertension symptoms or diagnosis prior to being diagnosed with diabetes.

On the other hand, the Veteran received a VA diabetes mellitus examination in November 2008.  Regarding hypertension, it was reported that the Veteran was diagnosed in 1997, which was prior to the 1999 diagnosis of diabetes mellitus, type II.  As such, at the conclusion of the examination, the VA examiner opined that it was less likely as not that the hypertension was caused by the diabetes mellitus due to the hypertension preexisting the diabetes mellitus.  To complicate matters further, a February 2010 private treatment record stated that the Veteran was diagnosed with diabetes mellitus, type II, in 1990, well before the hypertension diagnosis.

Due to this conflicting evidence, in August 2016, the Board requested a VHA opinion in an attempt to clarify matters.  In an October 2016 VHA opinion report, a specialist first opined that, even if the service-connected diabetes mellitus, type II, preexisted the currently diagnosed essential hypertension, it was less likely than not that the diabetes mellitus, type II, caused the hypertension as the Veteran had a number of essential hypertension risk factors dating back to active service, to include obesity and smoking; however, the specialist went on to opine that it was as likely as not that the service-connected diabetes mellitus, type II, aggravated the currently diagnosed essential hypertension.  The specialist explained that diabetes is known to cause increased vascular atheromatous disease, leading to increased stiffness of the vessels and hypertension.  Labs conducted in July 2013 showed elevated creatinine, which indicated some form of renal disease.

The Board notes that the VA examiner at the November 2008 VA diabetes mellitus examination opined that it was less likely than not that the essential hypertension was aggravated by the service-connected diabetes mellitus; however, this opinion was based upon the lack of evidence of any renal disease.  As testing conducted in July 2013 showed some form of renal disease, the November 2008 opinion is of little probative value as it is based upon an inaccurate factual premise (no renal disease).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The Board finds that the evidence of record is at least in equipoise on the question of whether the Veteran's currently diagnosed essential hypertension was aggravated by the service-connected diabetes mellitus, type II; therefore, resolving reasonable doubt in favor of the Veteran, service connection for essential hypertension, as secondary to the service-connected diabetes mellitus, type II, is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As service connection is being granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct, presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).  

Service Connection for Pulmonary Hypertension

As discussed above, the Veteran has advanced that hypertension (without specifying essential or pulmonary hypertension) was caused or aggravated by the service-connected diabetes mellitus, type II, and/or arteriosclerotic cardiovascular disease.  The Board notes that there was conflicting evidence as to whether the Veteran was diagnosed with only essential hypertension or both essential and pulmonary hypertension.  As such, the Board asked the specialist in the August 2016 VHA request to opine as to whether the Veteran is currently diagnosed with pulmonary hypertension.  Per the October 2016 VHA report, the specialist opined that it was as likely as not that the Veteran has pulmonary hypertension, as pulmonary hypertension could be seen in a December 2011 echocardiogram.  For this reason, the Board finds that the Veteran has a current diagnosis of pulmonary hypertension.

As explained in a December 2013 VA hypertension opinion, pulmonary hypertension is hypertension in the lungs, which is not measured with blood pressure readings.  As such, the Veteran's in-service blood pressure readings are irrelevant in considering whether symptoms or impairment of pulmonary hypertension manifested during service.

Considering entitlement to service connection on a presumptive basis, review of all the relevant evidence of record, lay and medical, reflects that symptoms and impairment of pulmonary hypertension did not have onset during service or within one year of service, were not chronic in service, and have not been continuous since service separation in June 1970.  

Service treatment records are negative for any complaint, diagnosis, or treatment of pulmonary hypertension during service.  Further, the report from the May 1970 service separation examination reflects that the Veteran's lungs, chest, and heart were normal at service separation.  The service treatment records appear to be complete, and complaints of pulmonary and/or cardiovascular problems would have been recorded had the Veteran sought treatment during service.  While in service, the Veteran did seek treatment for a number of problems, including skin rash, a foot injury, a facial injury, and back pain.  As the Veteran was willing to seek treatment for these problems, the Veteran would have also sought treatment for pulmonary and/or cardiovascular disability symptoms or impairment.  As a result, the absence of any in-service complaint, finding, or reference to treatment for symptoms or impairment of pulmonary hypertension is one factor, among others in this case, that weighs against a finding that the Veteran incurred pulmonary hypertension in service or had chronic symptoms of such during service.  Kahana v. Shinseki, 
24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

In the November 2006 claim, the Veteran advanced that diabetes mellitus was first diagnosed in 1999, and that hypertension (without specifying which kind) was diagnosed on or about 2000.  At the November 2011 Board videoconference hearing, the Veteran denied having any hypertension symptoms or diagnosis prior to being diagnosed with diabetes mellitus, type II.  The Veteran did not testify to, and the evidence of record does not reflect, any pulmonary and/or cardiovascular injury or disease during service.  

The first appearance and diagnosis of pulmonary hypertension appears in the report from a November 2009 transthoracic echocardiogram showing mild pulmonary hypertension.  A December 2011 private treatment record reflects that the Veteran was diagnosed with both essential hypertension and mild pulmonary hypertension.  Further, as discussed above, per the October 2016 VHA report, severe pulmonary hypertension was noted in a December 2011 echocardiogram.

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's pulmonary hypertension began in service, showed chronic symptoms or impairment in service, or manifested to a compensable degree within one year of service separation.  Service treatment records reflect that the Veteran was not treated for pulmonary hypertension in service, and private treatment records convey that the Veteran was not diagnosed with pulmonary hypertension until November 2009 (approximately 39 years post-service separation).  Further, the earliest notation in the record of any hypertension is 1997, approximately 27 years post-service separation, as noted in the November 2008 VA diabetes mellitus examination report.  Additionally, by the Veteran's own admission, hypertension symptoms did not begin until after diabetes mellitus, type II, was diagnosed.  The earliest diagnosis of diabetes mellitus, type II, found in the record is 1990, approximately 20 years post-service separation.

Considering the evidence of record, as the Veteran's last period of honorable service ended in June 1970, the evidence does not show that the currently diagnosed pulmonary hypertension had its onset during service, or chronic symptoms or impairment in service, or manifested to a compensable degree within one year of service.  

The Board next finds the weight of the evidence demonstrates that symptoms and impairment of pulmonary hypertension have not been continuous since service separation in June 1970.  As noted above, the Veteran was not treated for or diagnosed with pulmonary hypertension in service, and was first diagnosed with pulmonary hypertension 39 years after service separation in 1970.  Even if the pulmonary hypertension manifested at the same time as the essential hypertension, this is still 27 years post-service separation (1997).  The approximately 39 (or 27) year period between service and the onset of pulmonary hypertension is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the lack of service treatment records showing any symptoms or impairment of pulmonary hypertension and the Veteran's own testimony that pulmonary hypertension did not manifest until after diabetes mellitus, type II, was diagnosed (1990 at the earliest).

As to direct service connection, the Board finds that the evidence of record conveys no pulmonary and/or cardiovascular injury or disease during service.  Service treatment records note no such injury or disease.  The Veteran has also not advanced having any such in-service injury or disease, and, in fact, has always attributed the cause of the currently diagnosed pulmonary hypertension to a service-connected disability.  Further, VA and private treatment records do not reflect that any VA or private physician has tied the currently diagnosed pulmonary hypertension to an event, injury, or disease in service.

Finally, having reviewed all of the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding that pulmonary hypertension was caused or aggravated by the service-connected diabetes mellitus, type II, and/or arteriosclerotic cardiovascular disease.

At the November 2011 Board videoconference hearing, the Veteran testified that no medical professional had opined that the pulmonary hypertension may be related to the service-connected diabetes mellitus, type II.  Further, review of all medical evidence of record, both VA and private, reflects that no medical professional has opined that the currently diagnosed pulmonary hypertension was caused or aggravated by either the service-connected diabetes mellitus, type II, and/or the service-connected arteriosclerotic cardiovascular disease.

Although the Veteran has asserted that the pulmonary hypertension is causally related to the service-connected diabetes mellitus, type II, and/or the service-connected arteriosclerotic cardiovascular disease, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the pulmonary hypertension.  The etiology of the Veteran's pulmonary hypertension is a complex medical etiological question dealing with the origin and progression of the pulmonary and cardiovascular systems, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to report some pulmonary hypertension symptoms experienced at any time, under the facts of this case, the Veteran is not competent to opine on whether there is a link between the pulmonary hypertension and the service-connected diabetes mellitus, type II, and/or arteriosclerotic cardiovascular disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that lay competency is determined on a case by case basis); Jandreau, 492 F.3d at 1377 n.4 (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

Evidence weighing against a finding that the service-connected diabetes mellitus, type II, caused or aggravated the currently diagnosed pulmonary hypertension includes the October 2016 VHA opinion report.  Per the opinion report, the specialist opined that it was less likely than not that the currently diagnosed pulmonary hypertension was either caused or aggravated by the service-connected diabetes mellitus, type II.  Per the specialist's rationale, there is nothing in the medical literature to support a direct link between diabetes mellitus and pulmonary hypertension.  Further, the specialist opined that the cause of the pulmonary hypertension was likely multifactorial, to include such known contributing factors as obstructive sleep apnea, valvular disease, grade one diastolic dysfunction, and atrial fibrillation.

Evidence weighing against a finding that the service-connected arteriosclerotic cardiovascular disease caused or aggravated the currently diagnosed pulmonary hypertension includes a February 2012 VA heart condition examination.  At the conclusion of the examination, the VA examiner opined that it was less likely than not that the service-connected arteriosclerotic cardiovascular disease caused or aggravated the pulmonary hypertension.  Specifically, the VA examiner noted that arteriosclerotic heart disease has no impact on the severity or course of hypertension.

In a subsequent December 2013 addendum opinion, the VA examiner again opined that it was less likely as not that the service-connected arteriosclerotic cardiovascular disease caused or aggravated the pulmonary hypertension.  Again, the VA examiner explained that the medical literature does show that heart disease may cause or worsen hypertension.

The Board notes that the February 2012 and December 2013 VA opinions are supported by the October 2016 VHA opinion, as the specialist opined that the cause of the pulmonary hypertension was multifactorial, to include obstructive sleep apnea, valvular disease, grade one diastolic dysfunction, and atrial fibrillation.  While the Veteran is service connected for a heart disability of arteriosclerotic cardiovascular disease, this is not the same as valvular disease and/or atrial fibrillation, which are diseases of the heart, as arteriosclerosis is a thickening and loss of elasticity of the arterial walls.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 144 (32nd ed. 2012).

Both a VA examiner and a specialist have found no evidence in the medical literature establishing that pulmonary hypertension may be caused or aggravated by diabetes mellitus, type II, and/or arteriosclerotic cardiovascular disease.  No competent lay or medical evidence to the contrary has been received by VA.  As such, the weight of the lay and medical evidence reflects that the currently diagnosed pulmonary hypertension was neither caused nor aggravated by the service-connected diabetes mellitus, type II, and/or arteriosclerotic cardiovascular disease.  


For these reasons, the Board finds that the weight of the evidence is against direct, presumptive, or secondary service connection for pulmonary hypertension under the provisions of 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for essential hypertension is granted.

Service connection for pulmonary hypertension is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


